ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-260 concluding that by way of reciprocal discipline SCOTT RINE HAZEL of STATE COLLEGE, PENNSYLVANIA, who was admitted to the bar of this State in 1991, and who has been administratively ineligible to practice law in New Jersey since September 20, 1993, pursuant to Rule 1:28-2, should be suspended from the practice of law for an indefinite period of time on the basis of respondent’s suspension in the Commonwealth of Pennsylvania for violating the terms of his probationary practice as ordered by the Supreme Court of Pennsylvania;
And the Disciplinary Review Board further having concluded that respondent should not be eligible for reinstatement to practice in New Jersey until he is restored to the practice of law in Pennsylvania;
And good cause appearing;
It is ORDERED that SCOTT RINE HAZEL is suspended from the practice of law for an indefinite period of time and until the further Order of the Court, effective immediately; and it is further
ORDERED that no petition for reinstatement be submitted by respondent until such time as respondent is reinstated to the practice of law in the Commonwealth of Pennsylvania; and it is farther
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*476ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.